J-A06033-22



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BRIAN KOWALSKI                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TOA PA V, L.P., AND TRADITIONS OF          :   No. 559 WDA 2021
    AMERICA AT LIBERTY HILLS                   :
    (BEAVER) CONDOMINIUM                       :
    ASSOCIATION                                :

               Appeal from the Judgment Entered April 30, 2021
     In the Court of Common Pleas of Beaver County Civil Division at No(s):
                                 11131-2013

    BRIAN KOWALSKI                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TOA PA V, L.P., AND TRADITIONS OF          :
    AMERICA AT LIBERTY HILLS                   :
    (BEAVER) CONDOMINIUM                       :   No. 590 WDA 2021
    ASSOCIATION                                :
                                               :
                       Appellants              :

               Appeal from the Judgment Entered April 30, 2021
     In the Court of Common Pleas of Beaver County Civil Division at No(s):
                                 2013-11131


BEFORE:      MURRAY, J., SULLIVAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                            FILED: July 12, 2022


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A06033-22



       In this action, which was commenced in 2013 in the of Court of Common

Pleas of Beaver County, plaintiff/property owner Brian Kowalski (“Kowalski”)

brought claims against the developer of a tract of land situated uphill from his

property, TOA PA V, L.P. (“Developer”) and the condominium association for

the development (“Association”) (together, “Appellees”). The development is

called “Traditions of America at Liberty Hills (Beaver)” (“Liberty Hills” or

“Development”).1       Kowalski claimed generally that water runoff from the

Development overwhelms the storm water pipe and causes flooding on his

property.

       Before this Court are the appeal and cross appeals from the April 12,

2021 amended Order of the trial court which, following remand in 2019 from

this Court, determined: (1) the amount of actual damages to award Kowalski

for the trespass of the Association; and (2) whether the Association is entitled

to indemnification from the Developer.           The trial court entered an order

awarding Kowalski specific costs to repair his land to its condition before the

trespass, and determined that the costs of such repair should be borne by the

Association. After careful review, we affirm the trial court.

        Relevant facts and procedural history are set forth in both the March

27, 2019 opinion of this Court and the 2017 and 2020 trial court opinions. In




____________________________________________


1The Development covers twenty-eight acres with impermeable buildings and
pavement, including 191 units, roads, sidewalks, patios, roofs, and hard
surfaces. N.T., 11/14/17, at 133, 146-48.

                                           -2-
J-A06033-22



its 2019 opinion, our Court quoted portions of the trial court’s opinion following

the first trial, as follows:

      Mr. Kowalski acquired the property, that he claims is being
      flooded, when he purchased it at a Sheriff’s sale on or about March
      12, 2012. The previous owner, David Hoffman, purchased the
      property, virtually undeveloped, in 1977. At first, Mr. Hoffman
      lived in the dilapidated farmhouse, which he later remodeled.
      While he lived there, Mr. Hoffman installed a piping system to
      collect storm water through the valley on his property uphill to the
      Kenny Farm, which is the area where Liberty Hills Condominiums
      are now located. From 1982 to 1983, over the course of a year
      and a half, Mr. Hoffman buried a natural stream on the property,
      using 12-inch to 24-inch underground pipes. These pipes were
      used to carry water runoff from the uphill properties, in the area
      of Kenny Farm, across his property, to the Crow’s Run Creek. Mr.
      Hoffman started the drainage system up at the ravine with a 12-
      inch pipe, and as it progressed down through the valley, he
      increased to an 18-inch pipe and ended up with a 24-inch pipe
      down at Crow’s Run Creek. He installed catch basins along the
      way. He also removed all of the trees, and then cleared the
      property to make a pond and build a new residence. Over the
      course of the next several years, he constructed the pond, gazebo
      and residence on the property, and he lived there until he started
      to experience financial difficulties around 2005 or 2006. He
      vacated the property following a mortgage foreclosure in 2009.

      In 2007, while Mr. Hoffman was still living there, New Sewickley
      Township and Economy Borough approved [the Developer’s] plan
      to develop the Liberty Hills Condominium site on the Kenny Farm
      located uphill from the Hoffman property. As part of the
      development, [the Developer] constructed a detention pond at the
      Liberty Hills Condominium site to detain the water flow from
      Liberty Hills that drained onto the Hoffman property to Crow’s Run
      Creek. Mr. Hoffman raised concerns about the development to
      both [the Developer] and New Sewickley Township. The
      development is located partially in New Sewickley Township and
      partially in Economy Borough. Both municipalities approved [the
      Developer’s] storm water management plan prior to construction.

      Since the [Development was] built, the parties have disagreed
      about the nature and extent of the water runoff from the

                                      -3-
J-A06033-22


      [D]evelopment, and how, or whether it has adversely affected the
      Hoffman/Kowalski property. Prior to buying the property, Mr.
      Kowalski lived only a few miles away; he drove by it a couple of
      times per week, since 2006 or 2007. Mr. Kowalski was aware of
      flooding issues on the property before he purchased it. From 2009
      to 2012, the property remained vacant. Mr. Kowalski bought the
      property at the Sheriff’s sale in March 2012 and moved in shortly
      thereafter. Although the home needed some work because it sat
      vacant for a few years, the home was habitable.

      Mr. Kowalski filed this lawsuit against [the Developer] and [the
      Association] in July 2013, claiming that water runoff from [the
      Development] overwhelms the storm water pipe and causes
      flooding on his property. [He asserted claims sounding in breach
      of contract, negligence, trespass, nuisance, and a violation of the
      Storm Water Management Act. The [Association] filed a cross-
      claim for indemnity against [the Developer]. [The Developer and
      the Association] claim that any flooding on the Kowalski property
      is caused by Mr. Hoffman’s burying of the natural stream, using a
      pipe that was too small to handle the natural storm water runoff.
      They also allege that the remedy Mr. Kowalski seeks to fix the
      flooding on his property was necessary before any construction at
      [the Development], and as such, he has suffered no harm caused
      by their actions.

Kowalski v. TOA PA V, L.P., 206 A.3d 1148, 1153-54 (Pa. Super. 2019)

(quoting Trial Court Opinion, 12/12/17, at 2-5 (citations to the record,

footnotes, and some brackets omitted)).

      At the initial trial, held in November 2017, the parties filed cross-motions

for summary judgment, and the trial court granted partial summary judgment

in favor of the Developer and the Association on the breach of contract and

negligence claims, claims the trial court adjudged were barred by the relevant

statute of limitations. The case then proceeded on the remaining claims, for

trespass, nuisance, and a violation of the Storm Water Management Act, with

Kowalski seeking damages in excess of $300,000.          Initially, the trial court


                                      -4-
J-A06033-22



granted oral motions by both the Developer and the Association for a nonsuit

on Kowalski’s claims for trespass, nuisance, and a violation of the Storm Water

Management Act, confirmed by a written order on November 16, 2017.

However, the trial court subsequently filed an opinion and order, on December

12, 2017, granting in part and denying in part post-trial motions filed by

Kowalski. In that order, the trial court affirmed (1) the entry of summary

judgment on the breach of contract and negligence claims and (2) the entry

of nonsuit on the nuisance and Storm Water Management Act counts.

However, the trial court determined that the entry of nonsuit on the trespass

claim was in error, reversed that ruling, and entered judgment in favor of

Kowalski on his trespass claim against the Association, awarding him nominal

damages of $1.00.2

        Kowalski appealed and the Association cross-appealed.3       This Court

affirmed the trial court’s determination that both Kowalski’s breach of contract

and his negligence claims were barred by the statute of limitations. Regarding

the Association’s claim that the trial court erred in finding that Kowalski
____________________________________________


2 The trial court reasoned that the evidence at trial had established that the
remedy Kowalski demanded, namely the construction of 36-inch and 42-inch
pipes to manage the storm water on his property at a cost in excess of
$300,000, was required even prior to the construction of the Development;
therefore, Kowalski had failed to show a nexus between the trespass and the
damages sought and to allow recovery would give him a ‘windfall’. “Having
established a trespass, but not compensatory damages, Mr. Kowalski was
entitled to an award of nominal damages.” Trial Court Opinion, 12/11/17, at
19.

3The Developer, who was not found liable for trespass, did not file an appeal,
but submitted briefs for the Court’s consideration.

                                           -5-
J-A06033-22



established a trespass, our Court addressed and disposed of the arguments of

the Developer and the Association, finding that:

      [T]he evidence of record supports the trial court’s determination
      that [the Developer] altered the flow of the rainwater from the
      uphill property by developing Liberty Hills and channeling the
      increased surface water into a storm water management system
      consisting of a drainage detention pond. Thus, contrary to the
      defendants’ arguments otherwise, the water from the former
      Kenny Farm was clearly “diverted from its natural channel by
      artificial means” upon the development and construction of Liberty
      Hills.”


Kowalski, 206 A.3d at 1162 (citation omitted). This Court then considered

whether the trespass is “continuing” or “permanent,” ultimately concluding

that Kowalski’s trespass claim is for a “continuing trespass” (the property only

experiences flooding when it rains) and, under the Restatement (2d) of Torts,

the Association “is liable for the ‘“continuing trespass”’ occurring on Mr.

Kowalski’s property because it owned the Liberty Hills storm water

management system, knew that it was causing an increased discharge of

surface water on Mr. Kowalski’s property, and failed to abate it.” Id. at 1165.

      The Court further held that the Developer would be liable for the

“continuing trespass” because “it developed Liberty Hills and constructed the

storm water management system in a manner which caused excess surface

water to flow onto Mr. Kowalski’s property,” but that it was subject to the

statute of limitations for trespass actions, and declined to enter judgment

against the Developer. Id. at 1167. Finally, our Court reversed the award of

nominal damages on the trespass claim against the Association, instructing


                                     -6-
J-A06033-22



that actual damages are the correct measure of damages, and remanded; we

explained that “given our determination that remand is necessary for the entry

of an award of compensatory damages against the [Association], we agree

that a new trial is warranted on the [Association]’s cross claim for indemnity

against [the Developer].” Id. at 1171.

      In its opinion following the non-jury trial held on the issues on remand,

the trial court determined that Kowalski was not entitled to a damage award

that encompassed the replacement of pipes installed by the previous owner

of his property, providing the following analysis:

      The evidence of record shows that prior to the development of
      Liberty Hills, surface water naturally flowed from the Kenny Farm
      to an unnamed tributary that traversed Mr. Hoffman’s property.
      In 1982 and 1983, Mr. Hoffman buried the unnamed tributary,
      installed 12-24 inch pipes to collect the surface water flowing from
      the Kenny Farm, and deposited the water from those pipes into
      Crow’s Run Creek. Mr. Hoffman testified that from 1982 until
      approximately 2007, the surface water overwhelmed the 12-24
      inch pipes on only one or two occasions. Mr. Kowalski claims that
      the 12-24 inch pipes are now overwhelmed several times per year,
      with more dramatic flooding occurring in the spring months. As
      a remedy, Mr. Kowalski seeks the cost to replace the 12-24 inch
      pipes with 36-42 inch pipes.

      Significantly, however, Mr. Kowalski’s expert testified that 36-42
      inch pipes were needed before and after the development of
      Liberty Hills to accommodate a 100-year storm event. The
      amount of surface water that flowed onto Mr. Kowalski’s property
      before the development of Liberty Hills is the natural flow of
      surface water from atop the hillside onto his property. A lower
      landowner, such as Mr. Kowalski, must accept the natural flow of
      water from another’s land. The evidence shows that the natural
      flow of surface water before the development of Liberty Hills
      overwhelmed the 12-24 inch pipes installed by Mr. Hoffman. The
      resulting overflow is the amount of surface water that Mr.
      Kowalski must accept because nature requires it. If the Court

                                     -7-
J-A06033-22


       were to award the costs of installing the larger pipes, that would
       not only correct the excess flow of surface water onto Mr.
       Kowalski’s property from the development of Liberty Hills, but it
       would also correct the flow of surface water that nature dictates –
       a remedy that would more than compensate Mr. Kowalski for his
       loss attributable to the continuing trespass. It would, in fact,
       provide a windfall.


Trial Court Opinion, 12/2/20, at 13-14 (record citations omitted.)

       The trial court determined it more appropriate to award $1000 for the

cost of installing a steel plate to narrow the orifice in the detention pond to

five inches4 and $38,181 for the cost of installing a swale on Kowalski’s

property that leads to Crow’s Run Creek. Finally, the trial court found that the

Developer was responsible to indemnify the Association for the damages

awarded and costs incurred in connection with the lawsuit,5 and scheduled a

hearing on the Association’s costs as they related to indemnification. Order,

12/3/20.     The Developer and the Association thereafter entered into a

____________________________________________


4 The remedy of a reduction in the size of the outflow drain/orifice in the
retention pond from 8 inches in diameter to 5 inches in diameter was first
discussed at the initial trial on November 14, 2017, when Kowalski testified
that he had complained to the Department of Environmental Protection (DEP)
and subsequently met with them in 2012 regarding stormwater runoff, and
the remedy had been suggested to DEP. N.T., 11/14/17, at 67-68. See also
Developer’s Proposed Findings of Fact, No. 47; N.T., 6/11/20, at 62, 106-07
(testimony of Developer’s witness, engineer Matthew Schmidt).

5 The trial court explained that the Developer, as declarant pursuant to the
Uniform Condominium Act, relinquished control of the Association on
September 30, 2013. Trial Court Opinion, 12/3/21, at 17. Kowalski’s
continuing trespass claim encompasses the period dating from his purchase
of the property, in March 2012, to the date he filed his lawsuit in July 2013;
thus the tortious conduct Kowalski alleged occurred during the period of
declarant control.

                                           -8-
J-A06033-22



settlement agreement resolving various claims between them including, inter

alia, the Association’s indemnity cross-claims against the Developer.        See

Stipulation, 4/9/21.

      On appeal, Kowalski presents the following questions for review:

      1. Whether the trial court erred in refusing [Kowalski] an
         opportunity to present evidence at the new trial limited to
         damages.

      2. Whether the trial court erred in permitting [the Association] to
         present liability evidence when liability had already been
         established by the trial court, and affirmed by the Superior
         Court.

      3. Whether the trial court erred in awarding damages to
         [Kowalski] for the [] Association trespass consisting of remedial
         measures to [Kowalki’s] property and not for the trespass
         itself. Also, whether the trial court erred in not abating the
         trespass when it did not [require the Association] to correct the
         deficiencies associated with its storm water management
         system.

      4. Whether [the Developer] had/has standing liability [to
         produce] evidence at trial notwithstanding that judgment had
         already been entered in favor of [Kowalski].



Kowalski’s First Step Brief at 5-6.   The Developer and the Association, as

Appellees/Cross Appellants, present the following questions for review:


      A. Whether the trial court’s decision violated due process by
         refusing to consider the evidence presented by Developer on
         the issues of liability and causation.

      B. Whether the evidence the court found credible supports a
         finding that defendants committed a trespass.



                                      -9-
J-A06033-22


      C. Whether the court erred in concluding that Kowalski suffered
         a trespass on his property beginning in July 2011 when he did
         not purchase the property until March 12, 2012.

      D. Whether the damages claimed were caused by the actions of
         the defendant.

      E. Whether it was error to preclude Plaintiff to offer additional
         evidence of the cost to construct a drainage pipe.

      F. Whether it was error to allow Developer to participate in the
         case and offer evidence.

      G. Whether it was error for the court to award remedial damage.

      H. Whether Developer has standing in this action.



Appellees’ Brief at v. We begin with the applicable legal principles that inform

our review.

      The role of an appellate court in reviewing the trial court's decision
      in a non-jury trial is to determine whether the findings of the trial
      court are supported by competent evidence and whether the trial
      court committed error in any application of the law. The findings
      of fact of the trial judge must be given the same weight and effect
      on appeal as the verdict of a jury. We consider the evidence in a
      light most favorable to the verdict winner. We will reverse the trial
      court only if its findings of fact are not supported by competent
      evidence in the record or if its findings are premised on an error
      of law. However, where the issue ... concerns a question of law,
      our scope of review is plenary.


Richards v. Ameriprise Financial, Inc., 217 A.3d 854, 862 (Pa. Super.

2019).

      As an initial matter, we address Kowalski’s second issue, together with

Appellees’ second and third issues, as each relates to whether the trial court

erred in finding that a trespass occurred. The trial court at the original trial


                                     - 10 -
J-A06033-22



found that Kowalski had established a trespass, and this finding was affirmed

by our Court on appeal. Both the trial court and this Court, on appeal, ably

elucidated the established law in Pennsylvania as to when an upper landowner

may be liable for the effects of surface water running off its property. “[A]n

upper landowner is liable for the effects of surface water running off its

property when either (1) the landowner has diverted the water from its

natural channel by artificial means; or (2) the landowner has unreasonably or

unnecessarily increased the quantity or changed the quality of water

discharged upon his neighbor.” Kowalski, 206 A.3d at 1162 (citing Laform

v. Bethlehem Township, 499 A.3d 1373, 1378 (Pa. Super. 1985)). Our

Court opined that both the Developer and the Association misapprehended the

alternate bases for liability in trespass for surface water runoff and noted that

the trial court had properly determined that the Developer diverted the water

from its natural channel by artificial means when it constructed the detention

pond at the site of the Development. Id. at 1162-63. The Court explained

that the determination as to whether water was diverted from its natural

channel   by   artificial   means   does   not   involve   consideration   of   the

reasonableness of the change in quantity or location of water flowing onto the

lower land. Id., at 1163.

      Here, Appellees seek to relitigate the issue of trespass; however, they

are precluded from doing so by the law of the case doctrine. This doctrine:

      refers to a family of rules which embody the concept that a court
      involved in the later phases of a litigated matter should not reopen
      questions decided by another judge of that same court. ... Among

                                      - 11 -
J-A06033-22


      the related but distinct rules which make up the law of the case
      doctrine are that: ... (2) upon a second appeal, an appellate court
      may not alter the resolution of a legal question previously decided
      by the same appellate court[.]

SmithKline Beecham Corp. v Stop Huntingdon Valley Animal Cruelty

USA, 959 A.2d 352 (Pa. Super. 2008), see also Commonwealth v. Starr,

664 A.2d 1326 (Pa. 1995)). Quite simply, the question of whether Appellees

committed a trespass was resolved by a previous panel of this Court.

Notwithstanding the entreaties of the parties to the present appeal, we may

not revisit this issue in the present appeal.

      Kowalkski also argues that the trial court erred, both in refusing to allow

him to present additional evidence at the new trial on remand regarding his

damages and in permitting the Association to present liability evidence;

conversely, Appellees argue they were denied due process because the trial

court refused to consider the evidence they presented at the trial on remand

on the issues of liability and causation. Kowalksi’s First Step Brief at 27-32;

Appellees’ Brief at 4-9. These arguments lack merit.

      At the initial trial, Kowalski offered his own testimony, together with a

lengthy video, as well as extensive testimony from a professional engineer,

Scott Shoup, who had served as the engineer for Economy Borough, where

the Development is located, and as such, had approved its stormwater

management plan. Shoup prepared a stormwater runoff analysis for Kowalski

in 2014, and amended it in 2015.         2017 Trial Exhibit H.    Kowalski also

presented the testimony of Sean Gulbin, of Independence Excavation, who



                                     - 12 -
J-A06033-22



prepared a bid, based on drawings prepared by Shoup, for the installation of

a 36-42” stormwater piping system, at a total cost of $349,465. 2017 Trial

Exhibits E and F. Kowalski presented the testimony of Hoffman, the previous

owner of his property and the individual who buried the natural swale and

unnamed stream on his property and installed the underground system

consisting of 12-24 inch pipes in 1982-1983.         N.T., 11/14/17, at 21-45.

Hoffman testified, inter alia, that prior to the development of Liberty Hills, and

before he installed the underground pipes, when it rained, water flowed down

into the natural swale on his property and into the Crow’s Run tributary. Id.

at 43.

         Pursuant to a notice to attend issued to the Developer by Kowalski, the

Developer designated two additional witnesses to testify for Kowalski: Mike

McAneny, the Vice-President of the Developer’s Western region,6 and Mark

Lesnick, a project manager at Hampton Technical Associates, the engineering

firm used by the Developer, who worked on the Liberty Hills condominium

development. The exhibits about which the Developer’s representatives were

to testify related to complaints Kowalski made to the Department of

Environmental Protection (“DEP”) and communications between Hoffman and

the Developer in 2007 wherein the Developer allegedly pledged to provide a

____________________________________________


6At the trial, counsel for the Developer explained to the court that McAneny
had been provided as a witness because the Developer’s employees who were
most involved with the case were no longer employed there, and because
McAneny had the most knowledge concerning the Liberty Hills site. N.T.,
11/14/17, at 84.

                                          - 13 -
J-A06033-22



diversionary channel to capture seepage from the stormwater detention pond

if necessary; these exhibits were ultimately ruled inadmissible. However,

Lesnick did testify that despite Kowalski’s complaints to DEP, DEP did not

require any changes to the stormwater facilities for the Liberty Hills site. N.T.,

11/14/17, at 100-101.       We find that Kowalski had ample opportunity to

present evidence regarding his damages at the initial trial, and on remand,

the trial court was within its discretion in limiting Kowalski’s witnesses to

Kowalski himself.

      Relatedly, Appellees argue that they were denied due process when the

trial court refused to consider evidence admitted for all issues before the court,

including whether Kowalski had proven its alleged damages were the

proximate result of their conduct, and whether in fact a trespass was

committed. Appellees’ Brief at 4. We disagree.

      As previously stated, the trial court’s initial determination of liability for

trespass was affirmed by this Court in March 2019, Kowalski, 206 A.3d at

1162, and the trial court on remand was bound by that determination. Neither

the Association nor the Developer appealed our decision. This Court vacated

the trial court’s award of nominal damages for the trespass and remanded for

a new trial as to compensatory damages. Our Court explained that because

the trial court had awarded only nominal damages for the Association’s

trespass, no new trial was warranted to determine the cross claims between

the Association and the Developer.        Id. at 1171.      Our Court noted the



                                      - 14 -
J-A06033-22



Association’s contention on appeal that, since the entry of judgment upon it

for the continuing trespass would be entitled to res judicata in any future

lawsuits brought by Kowalski, a new trial on its indemnity claims against the

Developer was warranted and ordered a new trial as to the Association’s cross

claim against the Developer. Id.

      The trial court on remand duly complied with our directives, and agreed

to consider evidence from the Association and the Developer regarding

damages and liability to the extent that it related to damages and

indemnification. Order, 5/27/20. Nevertheless, the Developer presented the

same opening statement prepared for the initial trial and identified the first

issue for consideration by the court to be a determination of whether either

the Developer or the Association was liable for trespass. N.T., 6/11/20, at 11.

The Developer was permitted to present testimony from a number of

witnesses including David Biddison, a principal of the Developer. Biddison

testified that water in the Development was artificially diverted by the

stormwater management system/detention pond and then discharged out to

a pond, and from there into a stream bed or tributary all located on the

Development property; the water then continued downstream and ultimately

reached the Kowalski property. Id. at 23-24.

      Matthew B. Schmidt, then a project technician/stormwater designer

employed by Hampton Technical Associates, who was engaged in the design

and review of the stormwater management facilities for the Development

testified that as designed, the stormwater management facilities generated a

                                    - 15 -
J-A06033-22



rate of discharge of water from the Development onto Kowalski’s property that

was the same or less than the amount of water before its implementation.7

Id. at 57. He further testified that at a September 14, 2012 on-site meeting

with representatives from the Developer, DEP, and the municipality, Hampton

Technical was asked whether there was anything they could do to further

reduce water on Kowalski’s property, and the possibility was discussed of

changing the size of the “low flow orifice” in the detention pond, but this did

not occur. Id. at 62. He testified as to various exhibits that documented the

stormwater management approval received in 2007 from New Sewickley

Township, as well as a letter from Shoup Engineering, representing Economy

Borough, indicating its tentative approval of the storm management system.

Id. at 68. He testified that a stormwater plan that proposed to discharge

more water from a development post-development as occurred pre-

development would never be approved by a municipality, as dictated by local

ordinances and regulations. Id. at 98. Schmidt agreed that “digging up the

undersized pipes on Kowalski’s property and putting Mother Nature back to

her original condition” and “returning Mother Nature to the open swale” would
____________________________________________


7   Schmidt explained the system for collection of water in simple terms:

        The water rains on the roof, goes into the gutters, goes down into
        the piping adjacent to the house, [ ] and it’s typically piped out to
        the catch basin out in front of the house, which then goes from
        the catch basin through the piping into the stormwater detention
        facility, and once the facility fills up, it goes out the outfall pipe
        into the unnamed tributary.

N.T., 6/11/20, at 52.

                                          - 16 -
J-A06033-22



more adequately convey the flow through Kowalski’s property and solve the

flooding problem, and confirmed that Shoup Engineering and the DEP agreed

that his stormwater design did not increase the rate of flow from the Liberty

Hills property post-development. Id. at 75-78.

      Also testifying for Appellees was Scott Kerber, who served as project

manager and estimator for the Development; Kerber prepared a cost estimate

for the construction of a swale across the Kowalski property. Id. at 125-140;

2020 Trial Exhibit 15. Daniel Fisher, a hydrogeologist, licensed geologist and

environmental consultant testified as to the cause and effect relationship

between the development of the condominiums and changes to the

groundwater flows on the Kowalski property. N.T., 6/11/20, at 145-177. He

examined historical patterns of seepage visible in aerial photos taken in 1938,

1958, 1967, 1993, 2005, and 2014, and opined that the buried piping system

is too small to handle the natural flow of water, the water seepage shown is

longstanding, and has not been increased or decreased by the Development.

Id. at 153-155.

      The trial court properly considered all of the testimony offered by

Appellees at the trial on remand, and we discern no denial of due process.

Appellees argue the evidence that they were permitted to present at trial,

which they assert was found credible but ultimately ignored by the trial court,

has demonstrated that they did not alter the natural course of the water and

therefore cannot be liable for trespass; they assert that waters were

discharged on their property and not into an artificial channel, but rather into

                                     - 17 -
J-A06033-22



a pre-existing tributary, or waters of the Commonwealth – “the water flows

where it always has.” Appellees’ Brief at 10-13. The evidence proffered by

Appellees, however, does not alter this Court’s finding in 2019 that by

collecting stormwater onsite and channeling it into a stormwater management

system that included a detention pond located on its own property, the

Developer committed a trespass. See Kowalski, 206 A.3d at 1148.

       In its opinion, the trial court reviewed and discussed the expert

testimony on damages presented by Kowalski during the first trial. The trial

court described three possible damage awards submitted by the parties,8 and

ultimately    rejected    the    option    introduced   by   Kowalski,   deeming   it

unreasonable:

       The evidence shows that the natural flow of surface water before
       the [Development] overwhelmed the 12-24 inch pipes installed by
       Mr. Hoffman. The resulting overflow is the amount of surface
       water that Mr. Kowalski must accept because nature requires it.
       If the Court were to award the costs of installing the larger pipes,
       that would not only correct the excess flow of surface water onto
       Mr. Kowalski’s property from the [Development], but it would also
       correct the flow of surface water that nature dictates – a remedy
       that would do more than compensate Mr. Kowalski for his loss
       attributable to the continuing trespass. It would, in fact, provide
       a windfall.




____________________________________________


8 “1) Mr. Kowalski seeks the cost to install a 36-inch to 42-inch pipe; 2) the
defendants argue that if damages must be awarded, then the cost to install a
steel plate over the orifice is the appropriate remedy; and 3) the defendants
suggest that the cost to install a swale in place of the existing undersized pipes
would be a more appropriate remedy than awarding Mr. Kowalki’s request
relief.” Trial Court Opinion, 12/3/20, at 11-12.

                                          - 18 -
J-A06033-22



Trial Court Opinion, 12/3/20, at 14. We reject Kowalski’s argument that the

trial court erred in relying on the Developer’s witnesses, and find no error in

the trial court’s determination to award these damages, which are supported

by competent evidence.

      The parties’ remaining arguments concern the issue of standing.

Kowalski seeks to quash the appeals of both the Association and the

Developer.    He asserts that the Developer prevailed in the trial court and

settled its indemnification claim with the Association, see Application for

Special Relief/Motion to Quash Appeal Filed by TOA PA V, L.P., 9/24/21, and

thus had no interest in the litigation.       Kowalski further asserts that the

Association failed to file post-trial motions, see Application for Special

Relief/Motion to Quash Appeal Filed by Traditions of America at Liberty Hills

(Beaver) Condominium Association, 9/24/21, and thus its appeal should also

be quashed. Kowalski also sought to strike the Association’s answer to its

application to quash the Association’s appeal, see Application for Special

Relief/Motion to Strike Appellee/Cross Appellant Traditions of America at

Liberty Hills Condominium Association’s Answer to Appellant’s Motion to Quash

Appeal, 10/18/21, alleging that in filing an answer in opposition to its

application to quash, the Association made a misrepresentation of material

fact concerning the filing of post-trial motions.

      In its February 22, 2022 Order, this Court directed these to be argued

at the scheduled March 2, 2022 oral argument on the merits.             At oral

argument, the Association’s counsel agreed that counsel for the Developer

                                     - 19 -
J-A06033-22



would represent its interests. Upon review, we deny the applications to quash

the appeals of the Association and the Developer, and the application to strike

the Association’s answer is similarly denied. The trial court on remand found

that the Developer was liable to the Association for indemnification. Had this

Court determined that neither the Association nor the Developer was liable for

trespass, there would have been no liability and no indemnification. While

Kowalski is correct in stating that the Association failed to file a post-trial

motion, the motion for post-trial relief submitted by the Developer alleges

abuses of discretion by the court in finding either it or the Association, or both,

liable for trespass, and raises the issues sufficiently to apprise the trial court

of possible error, such that the Association’s failure to file a post-trial motion

can only be viewed as harmless error.

      Judgment affirmed. Applications to quash appeals and Application to

strike answer to application to quash denied.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/12/2022




                                      - 20 -
J-A06033-22




              - 21 -